Citation Nr: 1000885	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a cardiac disorder 
to include being due to environmental hazards endemic to the 
Persian Gulf theatre-of-operations.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from 
September 1990 to December 1991.  He also had service in the 
U.S. Army Reserves, and he served in the Persian Gulf 
theatre-of-operations during Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2003 and 
September 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In September 2009, 
the appellant presented testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) at the RO.  At the hearing, 
the appellant submitted a signed statement in which he 
withdrew the issues of entitlement to service connection for 
rashes, chronic fatigue syndrome, muscle pain, blisters, and 
joint pain from appellate review.  He stated that he only 
desired appellate review on the issues pertaining to PTSD, 
bilateral defective hearing, tinnitus, and a cardiovascular 
condition.  Accordingly, the issues have been restated on the 
title page of this decision.  A transcript of that hearing 
was placed in the claims file and was considered in appellate 
review.




FINDINGS OF FACT

1.  The appellant experienced a stressor while in the Persian 
Gulf theatre-of-operations; the stressor and the appellant's 
exposure to it have been corroborated by the Department of 
Defense.

2.  PTSD related to the corroborated stressor has been 
diagnosed in a clinical setting.  

3.  Service connection for bilateral hearing loss was denied 
by the agency of original jurisdiction (AOJ) in January 1998, 
and no appeal was taken.  

4.  The hearing loss-related evidence received subsequent to 
the RO's January 1998 decision is cumulative and not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

5.  The evidence is in equipoise as to whether tinnitus began 
in service.

6.  A cardiovascular disorder was not manifested in service 
or for years after service and is not shown by competent 
evidence to be otherwise related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, PTSD 
was incurred in the appellant's military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  The RO's January 1998 decision denying entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2009). 

4.  Resolving reasonable doubt in the appellant's favor, 
tinnitus was incurred in the appellant's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

5.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  
Regarding PTSD and tinnitus, to the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with appellate review of the 
issues, given the favorable nature of the Board's decision 
with regard to these issues.  Regarding bilateral hearing 
loss, the Board specifically addresses the application of the 
VCAA to this claim of new and material evidence in its 
discussion of that claim.  

Regarding a cardiovascular disorder, the Board has determined 
that the VA met its VCAA obligations for reasons as follow.  
VA issued a VCAA letter dated in April 2007 from the AOJ to 
the appellant.  This letter informed the appellant of what 
evidence was required to substantiate this claim.  It also 
informed him of his and VA's respective duties for obtaining 
evidence.  In addition, this letter explained how a 
disability rating is determined and the basis for determining 
an effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Finally, the appellant received the letter prior 
to the September 2007 denial of service connection for a 
cardiovascular disorder.

II.  Service Connection - PTSD

The appellant claims that service connection should be 
granted for PTSD.  He claims that while stationed with the 
79th Quartermaster Company, of XVIII Airborne Corps, during 
Operation Desert Shield/Storm, he witnessed the death of an 
individual.  More specifically, a sergeant's clothing became 
tangled in a water pump fan blade.  The clothing could not be 
removed from or cut off the sergeant, and the mechanism 
sucked the sergeant into it, killing him.  From this 
experience, he contends, he suffers from flashbacks and 
nightmares and experiences depression, fits of anger, and 
anxiety.  As such, he asks that VA compensation benefits be 
assigned for PTSD.

The record reflects that the appellant served in the Persian 
Gulf region with the 758th Combat Support Company.  On or 
about December 28, 1990, a sergeant was killed after a piece 
of clothing he was wearing got tangled in a water pump fan 
blade.  While the sergeant and the appellant were assigned to 
different companies, service records have been interpreted by 
both the Department of Defense and the RO to support the 
appellant's assertions that he was at the location in which 
the stressful event occurred.  

Notably, the official records do not show that the appellant 
was in combat or was awarded a personal or unit valor award, 
such as a Bronze Star Medal for Valor, a Purple Heart Medal, 
or a Presidential Unit Citation.  The record also does not 
show that the appellant fired his personal weapon at the 
enemy such that he was awarded a Combat Infantryman Badge or 
a similar award from the Army.  

To grant service connection, it is required that the evidence 
show the existence of a disability, an in-service disease or 
injury, and a link or nexus between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present, according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed in-service stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms 
and the claimed in-service stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  See also 38 U.S.C.A. § 1154(b) (West 
2002).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is to trigger PTSD, to a subjective standard - would a 
person's exposure to a traumatic event and response involve 
intense fear, helplessness, or horror.  Hence, the Court 
noted that a more susceptible person could have PTSD under 
the DSM-IV criteria given his or her exposure to a traumatic 
event that would not necessarily have the same effect on 
"almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997). 

For the purposes of establishing service connection, a 
stressor is an event experienced during active service that 
is outside the range of normal human experience and that 
would be markedly disturbing to almost anyone.  Examples of 
such events are experiencing an immediate threat to one's 
life, or witnessing another person being seriously injured or 
killed.  It is the distressing event, rather than the mere 
presence in a "combat zone" that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant's principal claimed stressor has nothing to do 
with combat per se or being personally fired upon by the 
enemy.  The stressor is related to a specific event that 
could be considered horrific and unforgettable.  Moreover, 
the stressful event has been confirmed by the service 
department to have occurred.  The Board therefore finds this 
information is sufficient to verify that the appellant was 
exposed to a significant, life-affecting stressor.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

During the course of this appeal, the appellant has been 
treated by VA and Vet Center medical providers.  Those 
treatment providers stated that he suffered from PTSD, 
including from the event accepted as stressful as per 
relevant guidelines hereinabove.  See VA Psychiatry Clinic 
Note, February 25, 2002; VA Annual Comprehensive Review, 
April 23, 2002; VA Psychiatry Clinic Notes, June 24, 2002, 
June 16, 2003; Letter from Vet Center, October 18, 2006.  The 
records show that the appellant received treatment for PTSD 
symptoms and manifestations for a number of years at his 
local VA Medical Center and through his local veteran's 
outreach program.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid clinical 
diagnosis of PTSD related to the corroborated stressful 
event.  Accordingly, the record supports service connection 
for PTSD.  After careful review of all the evidence of 
record, the Board finds that the evidence is in equipoise as 
to this claim.  According the reasonable doubt to the 
appellant, the appellant has manifested PTSD as the result of 
a stressor he experienced while in the Persian Gulf theatre-
of-operations.  The Board therefore concludes that service 
connection for PTSD is appropriate.  See 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008).

The Board is mindful that the appellant also received a May 
2009 VA psychiatric examination, in concert with this appeal, 
which resulted in relevant diagnoses only to include 
cognitive disorder, not otherwise specified, rule out 
dementia, and anxiety disorder, not otherwise specified.  The 
examiner remarked that, in the past, PTSD had never been 
formally diagnosed but then made reference to one of the 
earlier PTSD diagnoses.  The Board must conclude that the 
remark was a reference to the earlier PTSD diagnoses not 
having been rendered in the context of an examination for 
compensation purposes.  The Board has considered this VA 
examination and finds that the evidence is nonetheless evenly 
balanced as to whether PTSD is shown to have been incurred in 
service.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008).

III.  New and Material Evidence

The appellant has come before the Board asking that his claim 
for service connection for bilateral hearing loss be reopened 
and that a decision be issued on the merits of the issue.  

Concerning the duty to notify the appellant regarding his 
claim, the appellant received the RO's June 2003 VCAA letter 
that explained to him the requirement that VA have received 
new and material evidence, in order to reopen this claim.  
Accordingly, the duty to notify was fulfilled in this case.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the duty to assist in claim development, in August 
2001, VA issued regulations to implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  The VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion.  However, special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, such as this one, allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously finally denied.  
Additionally, the appellant here has not averred that there 
are existing, available records that, if received, would be 
new and material to reopen this claim.  Accordingly, any duty 
to assist in claim development has been satisfied in this 
case.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2009).

As will be detailed below, the appellant's claim involving 
entitlement to service connection for bilateral hearing loss 
has been the subject of an adverse prior final decision.  As 
a result, service connection for this disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such 
as this one, evidence is considered "new" if it was not 
previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2009).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered, in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A January 1998 rating decision denied the appellant's claim 
that sought entitlement to service connection for bilateral 
hearing loss.  The basis for the denial was, as to the right 
ear, that the medical records failed to show that the 
appellant's pre-existing hearing loss was aggravated beyond 
its normal course in service.  The basis for the denial was, 
as to the left ear, that the appellant had normal hearing 
acuity as per VA standards.  The appellant was notified of 
that decision but he did not file an appeal; hence, it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 3.385, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

When the RO denied service connection, it based its decision 
on the appellant's service medical records, the available 
post-service VA medical treatment records, and the 
appellant's application for benefits.  Since then, the 
appellant has submitted his own written statements and he has 
provided testimony before the Board.  His relevant testimony 
was essentially that he needed but received no ear protection 
in service but did wear ear protection in civilian 
occupations whenever needed.  (It also appears that some 
items were submitted that are duplicates of evidence 
considered in reaching the prior final decision, which items 
are necessarily not new and material.  See Manio v. 
Derwinski, supra.)

Other than as specified above, the additional evidence is 
new.  It was not of record prior to January 1998.  The 
additional evidence, however, is cumulative.  It does not 
substantiate a previously unestablished fact necessary for 
the appellant to prevail.  In the case of the right ear, this 
would need to pertain to in-service aggravation of hearing 
loss.  In the case of the left ear, this would need to 
concern the severity of measured hearing loss.  See 38 C.F.R. 
§ 3.385 (2009).  Hence, it is the conclusion of the Board 
that this evidence is not material, because it does not 
relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the denial 
of service connection for bilateral hearing loss remains 
final.  See generally Manio v. Derwinski, supra.

IV.  Service Connection - Tinnitus

Under 38 U.S.C.A. §38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

A June 1991 service audiogram shows that the appellant was 
routinely exposed to hazardous noise but had no "ENT" 
problem at the time of the test.  However, a handwritten note 
on the same audiogram appears to show there was a history of 
tinnitus.  As noted, the appellant was released from service 
in July 1991.  At a Persian Gulf Registry examination in 
December 1994, he reported right ear tinnitus that he related 
to munitions.  A May 1997 VA audiological examination 
disclosed the appellant's complaint of tinnitus in the right 
ear since shortly after release from active duty, which 
tinnitus he attributed to noise exposure in service.  
Constant tinnitus was diagnosed.  The appellant also 
testified at his hearing that he had no tinnitus in service 
and tinnitus developed one year after service in July or 
August 1992.  On close questioning by his representative, 
however, he testified later in the same hearing that tinnitus 
had occurred in service.  See Transcript of hearing 
testimony, pages 8, 11.  The Board notes that the hearing 
took place after the diagnosis of cognitive disorder.

In sum, the probative evidence is as follows.  The appellant 
experienced acoustic trauma in service.  Tinnitus was first 
reported to a health care provider in June 1991, one month 
before service separation, and then reported again in 1994.  
In May 1997, a VA examiner diagnosed constant tinnitus.  
Post-service, tinnitus has been variously reported as 
beginning in or after service.  

The Board finds that the probative evidence is in equipoise 
as to the date of onset of the current tinnitus.  There is no 
medical opinion on file as to the etiology of the current 
tinnitus, but the Board finds that, due to the self-reported 
nature of tinnitus, and a liberal application of the 
provisions pertaining to continuity of symptoms, none is 
needed.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Accordingly, the benefit of the doubt is 
accorded to the appellant, and the claim is granted.  See 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008).  

V.  Service Connection - Cardiovascular Condition

Service treatment records are nondisclosing for a cardiac 
diagnosis, as such.  A September 1990 in-service 
Cardiovascular Risk Screening reflects that it was 
recommended that the appellant receive further cardiac 
evaluation before undergoing a "PFTT."  The risk profile 
was said to include age, male gender, smoking, elevated 
cholesterol, and "both parents s/p coronary bypass 
surgery!"  On the last examination prior to service 
separation, in June 1991, the heart was "normal."  The 
Persian Gulf registry examination in December 1994 disclosed 
no cardiac diagnosis, although a VA chest X-ray at that time 
showed a borderline enlarged heart.  VA general medical 
examination in May 1997 disclosed no cardiac diagnosis.  A 
February 2004 VA echocardiogram showed, among other things, 
normal anterior wall motion, mild LV enlargement, and normal 
mitral valve.  In October 2006, the appellant presented to a 
private hospital emergency department with complaints of 
shortness of breath and was hospitalized.  A private hospital 
consultation report dated in the same month provided an 
"impression and discussion" as follows:  

Likely, he does have arteriosclerotic heart 
disease as diabetes is an ischemic coronary heart 
disease risk equivalent with evidence of systolic 
and possibly diastolic dysfunction producing the 
heart failure and very slight troponin elevation 
which would suggest that there is at least a 
significant amount of ischemia.  

Diabetes, hypertension, and obesity were other impressions at 
the consultation.  Discharge diagnoses included myocardial 
infarction, congestive heart failure, diabetes, pneumonia, 
and hypertension.

The appellant has written and testified that he feels he 
developed a cardiac condition from which he now suffers, as a 
result of his exposure to hazardous chemicals while he was 
stationed in the Persian Gulf theatre-of-operations.  He 
testified that chemical detecting alarms sometimes were set 
off in his area in service, although he received instructions 
to disregard these alarms.  However, he is unable to specify 
the chemicals to which he was possibly exposed, other than 
that he believes the detectors detected war gasses.  
Accordingly, additional solicitations of the appellant on 
this point would not be fruitful.  The service personnel file 
is also nondisclosing as to this question.  

As discussed above, there is no showing of in-service cardiac 
disorder here.  As for statutory presumptions, service 
connection may be established for a current disability on the 
basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within 1 
year after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309(a) (2009).  Cardiovascular 
conditions can be service-connected on such a basis.  
However, no presumption applies here, as the first showing of 
a cardiovascular disorder was not for many years after the 
appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) (2009) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Accordingly, 
service connection is not warranted under 38 C.F.R. § 
3.303(b) (2009).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  To prevail on the issue of service 
connection, there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Davidson v. Shinseki, supra, Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the appellant clearly has a 
current cardiovascular disability.  He has provided lay 
testimony of incurrence of in-service events that he 
perceives as injurious, that is, the exposure to unspecified 
chemicals, specifically when chemical detection alarms were 
set off in his area in service.  The remaining question, 
therefore, is whether there is competent evidence of a nexus 
between the perceived injury and the disability.  The Board 
bears in mind that, absent legislation to this effect, it may 
not presume the existence of either an injurious exposure to 
any chemical or the existence of a nexus between any such 
exposure and any disability. 

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
due consideration to all pertinent medical and lay evidence 
in evaluating a claim for disability benefits.  With specific 
regard to lay evidence, the type of evidence that will 
suffice to demonstrate entitlement to service connection and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles depends on the type 
of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007).  For example, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, the 
layperson is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding 
nexus, although without describing specific situations, the 
Federal Circuit also has explicitly rejected the view that 
medical evidence is necessarily required when the 
determinative issue is etiology.  See id., at 1376-77.  
Additionally, regarding credibility, the Board cannot 
determine that lay evidence as to diagnosis and nexus lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).

The only evidence of nexus to service in the claims file for 
a cardiovascular disorder comes from the appellant himself, 
not from a medical professional.  Here, medical evidence of 
nexus to service would be needed to provide competent 
evidence to substantiate the claim, because:  1.) a 
cardiovascular condition is not capable of lay diagnosis, 2.) 
the appellant has not reported a contemporaneous medical 
diagnosis, and 3.) there has been no lay testimony of nexus 
to service that has been later been used as support by a 
medical professional.  See Jandreau, supra.  

The Board must also consider that there is some competent 
medical evidence against the claim, in the October 2006 
private consultation report attributing heart disease to 
diabetes.  

Considering all of the relevant evidence, the cardiovascular 
claim is denied, as there is no competent, that is, medical, 
evidence of a relationship between the post-service condition 
and the appellant's military service.  For the reasons 
discussed in more detail above, the Board concludes that the 
evidence against the claim is more probative and of greater 
weight than that for it.  Based on the competent evidence, 
the Board finds that a cardiovascular disorder was not 
manifested in service or for years after service and is not 
shown by competent evidence to be otherwise related to 
service.  It is thus concluded that a cardiovascular disorder 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  There is no benefit of 
the doubt that could be resolved in favor of the appellant.  
See 38 U.S.C.A. § 5107 (West 2002).  

The Board has given careful consideration as to whether the 
claim should be remanded for a medical examination under 
38 C.F.R. § 3.159 (2009).  However, a remand could not assist 
the appellant here, as he is unable to identify to the 
examiner the chemicals to which he received exposure in 
service.  Additionally, § 3.159 requires a medical 
examination only if the evidence of record "establishes" 
that the appellant suffered an event, injury or disease in 
service and indicates that the disability claimed may be 
associated with the established event.  In this case, the 
information received regarding the alleged injuries in 
service and their alleged connection to cardiovascular 
disease is not particular enough to permit a finding that the 
record establishes that there was an event in service and 
evidentiary indication that the disability is associated with 
that event.  Accordingly, there is no basis to remand this 
claim for a medical examination.


ORDER

New and material evidence not having been received to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss, the claim remains finally denied.  

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a cardiovascular 
condition is denied.



____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


